LAURENCE J. MAZIN, D.D.S., Petitioner,
v.
BUREAU OF PROFESSIONAL AND OCCUPATIONAL AFFAIRS; BASIL L. MERENDA, IN HIS OFFICIAL CAPACITY AS COMMISSIONER OF THE BUREAU OF PROFESSIONAL AND OCCUPATIONAL AFFAIRS AND MEMBER OF THE STATE BOARD OF DENTISTRY; STATE BOARD OF DENTISTRY; LISA M. BURNS, IN HER CAPACITY AS ADMINISTRATOR OF THE STATE BOARD OF DENTISTRY; SUSAN E. CALDERBANK, D.M.D. (CHAIRPERSON), MARIELLEN BRICKLEY-RAAB, R.D.H. (SECRETARY), HOWARD TOLCHINSKY, D.M.D., SARA RAJCA, ESQ., THOMAS W. BRAUN, D.M.D., PH.D., RICHARD H. CUTLER, D.M.D., DOUGLAS P. MARINAK, D.D.S., JOHN V. REITZ, D.M.D., ALLAN M. HORWITZ, ESQ., GWENDOLYN M. WHITE, IN THEIR OFFICIAL CAPACITIES AS MEMBERS OF THE STATE BOARD OF DENTISTRY; AND VEASEY B. CULLEN, JR., D.M.D., IN HIS CAPACITY AS FORMER CHAIRPERSON OF THE STATE BOARD OF DENTISTRY, Respondents.
No. 262 MAL 2008.
Supreme Court of Pennsylvania, Middle District.
October 28, 2008.

ORDER
PER CURIAM.
AND NOW, this 28th day of October 2008, the Petition for Allowance of Appeal is denied.